DETAILED ACTION
	This office action is in response to the election filed on August 13, 2021.  Claims 1-20 are pending (claims 19-20 are withdrawn from consideration as being related to a non-elected Group).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on August 13, 2021 is acknowledged.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 9, 2020 and March 3, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-four (24) pages) were received on March 3, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) as lacking proper antecedent basis.  Claims 6-8 recite the limitations "the SOI substrate" in the claim body.  There is insufficient antecedent basis for this limitation in the claim.  The term “substrate” is not previously defined, as each claim depends from claim 4.  Accordingly, the scope of these claims is not clear under 35 U.S.C. 112(b) for lacking proper antecedent basis.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claim 10, the term "generally U-shaped" in claim body is a relative term which renders the claim indefinite.  The term "generally” to describe the “U-shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is not clear from the claims and specification what would be outside the scope of “generally” U-shaped, or in other words the line of demarcation for such feature(s).

Regarding claim 12, the term "substantially linear” in claim body is a relative term which renders the claim indefinite.  The term "substantially” to describe the “linear” feature is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is not clear from the claims and specification what would be outside the scope of “substantially linear”, or in other words the line of demarcation for being non-substantially linear in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emsley et al. NPL “Silicon Substrates With Buried Distributed Bragg Reflectors (DBR) for Resonant Cavity-Enhanced Optoelectronics.”
Emsley et al. NPL teaches (ABS; Figs. 2, 3, 7; Entire document pgs) a device (overall device examples shown in Fig. 7 of Emsley), comprising: a layer of semiconductor material (semiconductors are located above and below the DBR to “bury” it); a first grating (the DBR) positioned in the layer of semiconductor material, the first grating structure comprising a plurality of dielectric elements (features are dielectric, as an example in Figs. 2, 3, and 7, the DBR can be made from silicon dioxide (which is a dielectric)) and a first internal area defined by an innermost of the first plurality of dielectric elements (see internal “area” defined by parts of Fig. 7); and an optical component (note breadth of “optical component”; see upper central area of Fig. 7 with photodetecting or light absorbing region(s), which are “optical” components) positioned above (note frame-of-reference) the layer of semiconductor material, wherein at least a portion of the optical component is positioned within a vertical projection (a line from the claimed structural limitations of sole examined independent claim 1.

Regarding dependent claim 2, when viewing the photodetector “window” from above in Fig. 7, the outer perimeter and second area are positioned within the vertical projection of the DBR, thus meeting all structure.  
Regarding claim 3, the optical component of Emsley is part of a photodetector.
Regarding claim 9, the DBR dielectric elements can be considered continuous.
Regarding claim 11, the dielectric elements can be silicon dioxide in Emsley (Figs. 2, 3, and 7; SiO2).

Claims 1, 3, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dosunmu et al. U.S.P. No. 8,330,171 B2.
Dosunmu et al. U.S.P. No. 8,330,171 B2 teaches (ABS; Fig. 1; columns 3 and 4; Claims) a device 100 (overall device example shown in Fig. 1 of Dosunmu), comprising: a layer of semiconductor material (semiconductors 108 and 110 are located above and below the DBR to “bury” it); a first grating 109 (the Distributed Bragg Reflector (DBR)) positioned in (within) the layer of semiconductor material, the first grating structure comprising a plurality of dielectric elements (features are dielectric, as an example in Figs. 1, the DBR can be made from silicon dioxide (which is a dielectric) as a Double BOX) and a first internal area defined by an innermost of the first plurality of dielectric elements (see internal “area” defined by parts of Fig. 1); and an optical component (note breadth of “optical component”; see upper central area of Fig. 1 above layer 108 with above (note frame-of-reference) the layer of semiconductor material, wherein at least a portion of the optical component is positioned within a vertical projection (a line from the DBR straight up in Fig. 1) of the first internal area, which clearly, fully meets Applicant’s claimed structural limitations of sole examined independent claim 1.

Regarding dependent claim 3, the optical component of Dosunmu is part of a photodetector.
Regarding claim 4, the upper layer 108 can be considered active as it is N or P-type as a diode and can be doped as desired for active control and operation. 
Regarding claim 9, the DBR dielectric elements can be considered continuous.
Regarding claim 11, the dielectric elements can be silicon dioxide in Dosunmu (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiki et al. US 2017/0345952 A1, and further in view of Emsley et al. NPL “Silicon Substrates with Buried (DBR)……..”
features are dielectric, as an example in para [0060] Yashiki teaches that the grating 208 can be made from silicon dioxide (which is a dielectric)) and a first internal area defined by an innermost of the first plurality of dielectric elements (see internal “area” defined by parts of 108 / 208 in Figs. 1, 6, 9); and an optical component (note breadth of “optical component”; see upper central area of Figs. 1 and 6; also waveguide 112 in Fig. 9 are each “optical” components; further if you turn the device of Yashiki on its side, the optical feature(s) 104 are “above” in a frame-of-reference) positioned above (note frame-of-reference) the layer of semiconductor material, wherein at least a portion of the optical component is positioned within a vertical projection (a line from the grating up or sideways) of the first internal area. 
Of note in claim 1, the term “above” is a broad frame-of-reference without any other claim features.  An optical device can be turned on its side, upside down, etc.  Many different features of Yashiki can be “above” the grating.  

	Regarding independent claim 1, Yashiki ‘952 does not expressly teach that the grating structure 108/208 is a “Bragg reflector”, or the distributed bragg reflector as in the current disclosure.

Since Yashiki and Emsley are both from the same field of endeavor, the purpose disclosed by Emsley would have been recognized in the pertinent art of Yashiki. 
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Emsley, to use a DBR type grating / reflector element, for the defined “grating” of Yashiki, for implementation in integrated circuit optics for the same function and utility of design for the coupling or redirection of the optical signals in the system of Yashiki by using a DBR as a known and commonly used example for the type of grating in Yashiki (element 108/808).  It would have required common skill and no undue experimentation to implement a DBR (such as in Emsley) as the “grating” feature of Yashiki.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Yashiki and further in view of Emsley.
Regarding further dependent claims 2-13, the features of the optical component as a photodetector for shapes, perimeters; the semiconductors having active layers, intrinsic absorption, features of SOI integration; shapes and features of the dielectric portions of the Bragg Reflector; materials used, or non-continuous implementations, etc. each would have been easily designed and implemented using the combination of Yashiki/Emsley in the independent claim above.  At the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person anticipated above by other prior art reference (under 35 U.S.C. 102).  Therefore, it would have been an obvious matter of design choice to modify Yashiki/Emsley to obtain the invention as specified in claims 2-13.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  There are no patentable distinctions of any feature of those dependent claims 2-13 when reviewing the Yashiki/Emsley combination, using common skill in the integrated optical electronic art.

Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 14-18, the features as enumerated therein are not found in any prior art of the current record, or are made reasonably obvious by any such combination of prior art.  Note the specific configurations of the “optical component” in relation to the “plurality of dielectric elements” in claims 14 and 16.  Further, note the specific configuration of the “optical component” in relation to the “second Bragg reflector” in claim 17.  Claim 15 depends 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C-H:

-References C and E to Unlu ‘507 and Unlu ‘303 are pertinent to a photodetector and array using integrated reflector layer(s) with dielectric materials.
-Reference D to Luo ‘141 is pertinent to an optical waveguide reflector with two Bragg reflectors on either side to couple to another waveguide on a PIC (Figs. 2-3).

-Reference G to Sugihwo ’531 is pertinent to a wavelength tunable narrow linewidth cavity light detector using reflectors.
-Reference H to Jacob ‘807 is pertinent to similar semiconductor integrated Bragg reflectors (for a photodetector), from the same Assignee and at least one common Inventor.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             November 4, 2021